Citation Nr: 1616680	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-31 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1956 to November 1956, and from August 1958 to May 1961.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) as to the denial of  service connection in August 2009.  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.

In March 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  During the hearing, the undersigned advanced this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  A transcript of the hearing has been associated with the claims file. 

This  appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.
 
2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service, and competent evidence shows that he currently has bilateral hearing loss to an extent recognized as a disability for VA purposes. 

3.  Hearing loss was not shown in service or for many years thereafter; there is no competent, credible and probative evidence of symptoms of diminished hearing beginning in service and continuing thereafter; and competent, probative medical opinion evidence weighs against a finding that current bilateral hearing loss had its origins in service or is otherwise medically-related to service.
 

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126  includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO).  .  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a December 2008 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, and February 2009 and July 2015 VA examination reports.  Also of record and considered in connection with the claim is the transcript of the Veteran's hearing on appeal, along with various written statements from the Veteran.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

As  noted, the Veteran was afforded the opportunity to provide testimony during a March 2016 Board hearing.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the hearing, the issue was identified, and testimony was elicited regarding the Veteran's symptoms,  treatment, and whether there was any medical opinion evidence to support the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497..  Although  the submission of any specific, additional evidence was not explicitly suggested, on these facts, such omission was harmless.  During the hearing, the undersigned sought to identify any pertinent, existing evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the Veteran's claim.  As none was identified, no development following the hearing was ordered.  The evidence currently of record is adequate to resolve the claim on appeal. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc. , 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran asserts his entitlement to  service connection for bilateral hearing loss due in-service noise exposure.  Specifically, he contends that he was exposed to such noise during various training exercises and weapons qualifications for which he was not provided hearing protection, and that such exposure is the source of condition for which service connection is sought.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id. 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is identified as a chronic disease subject to presumptive service connection in 38 CFR 3.309(a).  See VA Adjudication Procedure Manual, M21-1MR III.iv.4.B.12.a. 

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Considering the evidence of record in light of the above-cited legal authority, the Board finds that the claim for service connection must be denied.  

First addressing the in-service injury or disease requirement, although there is no documented evidence of any specific incidence of acoustic trauma, there is no evidence disputing that the Veteran likely had some in-service noise exposure.  During his February 2009 VA audiology treatment and at his March 2016 Board hearing, the Veteran reported that during basic training he underwent weapons familiarization and rifle qualification for which no hearing protection was provided.  He also stated that he was exposed to acoustic trauma from an incident during which a grenade went off near him.  

The Board notes the Veteran competent to assert the occurrence of in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91 (1991).  The Board further finds that, in this case, there is no reason to question the veracity of the Veteran's assertions in this regard.  Thus, although there is no objective evidence to document a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure, as described, to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

The evidence must also establish current disability.  To have a ratable hearing loss disability for VA compensation purposes, the Veteran must have sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385.  According to this regulation, impaired hearing will be considered a disability for compensation purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies are 26 dB or greater; or when speech recognition scores under the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In the present case, the audiograms of record, to include the most recent, July 2015 VA audiogram, reflect that the Veteran has bilateral hearing loss to an extent recognized as a disability for VA purposes.  Therefore, a current disability has been established.

Thus, the remaining question is whether the Veteran's current bilateral hearing loss is medically-related to his in-service noise exposure.  

Service treatment records (STRs) show that the Veteran's hearing was normal at the time of his July 1956 and August 1958 entrance examinations, and at the time of his November 1956 and March 1961 separation examinations, based on whisper tests.  Notably, in conjunction his  March 1961 separation examination ,the Veteran also underwent audiometric testing, which revealed that his hearing was within normal limits.  

A February 2009 VA examiner noted that the Veteran worked for General Motors for 28 years and wore hearing protection later in his career, and that he was a hunter.  The examiner opined that the Veteran's hearing loss was not due to military noise exposure because his audiogram at the time of discharge was normal and "once away from those loud noises, his hearing would not have gotten worse."  

Thereafter, a July 2015 VA physician opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of an event in military service.  As rationale, the examiner stated that  the Veteran's entrance examinations reflected normal hearing and his March 1961 separation audiogram showed that his hearing was within normal limits.  He opined that there was "no scientific basis for delayed-onset hearing loss due to noise exposure," and that there "were no significant changes in hearing thresholds based on periodic physical exams."  As such, since "there were no significant changes in hearing thresholds greater than normal variability, it [was] less likely as not the current hearing loss was caused by or the result of noise exposure."   

During his March 2016 Board hearing, the Veteran testified that he experienced  acoustic trauma in 1956 when a grenade went off near him, and that he began to have difficulty hearing shortly after the incident.  He related that he was still underage at the time of his November 1956 discharge and he returned to high school thereafter, where his teachers remarked on his poor hearing.  He reported that he underwent a post-service audiogram around 1969 before he started working at General Motors, which revealed that he had hearing loss and that he would require hearing aids.  He explained that during his time at General Motors, he worked in wheel and bearings, breaks, general labor, janitorial duties, or running the machines.  He contended that he wore earplugs during his entire time at General Motors.  

As indicated above, testing results establish  that hearing loss was not demonstrated during service, and the record shows that the Veteran was first diagnosed with hearing loss, and shown to have a hearing loss to have hearing loss to an extent recognized as a disability for VA purposes , in February 2009-approximately 48 years after service.  Such evidence does not support a finding that the Veteran's  hearing loss was manifested to a compensable degree within one year of the Veteran's separation from service, so as to support an award of service connection on a  presumptive basis.  See 38 C.F.R. §§ 3.307(a), 3.309. .  

The Veteran has reported the onset of symptoms of diminished hearing in service or shortly thereafter.  The Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, to include the occurrence of injury or symptoms experienced or observed.  See 38 C.F.R. § 3.159(a)(2);  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Veteran contends that he has had diminished hearing since the 1956 incident with the grenade.  Specifically, the Veteran asserts that after his November 1956 discharge, his high school teachers told him his hearing was bad, and that he was diagnosed with hearing loss in 1969 before he began working for General Motors.  In this case, the Board finds that the Veteran's assertions as to continuity of symptoms are either not credible or not sufficiently persuasive to support an award of service connection.  .

While the Board concedes that the Veteran likely had in-service noise exposure, as alleged, contemporaneous evidence not support his assertions of diminished hearing during service or shortly thereafter (his assertions as to the onset  of symptoms of diminished hearing have varied).   As noted, the Veteran's hearing was normal at separation in 1956, and normal at service entrance in 1958.  These facts tend to contradict the Veteran's assertion  that after his 1956 discharge and return to high school, his teachers remarked that his hearing was bad.  Moreover, although not dispositive, the fact that there simply is no  documented evidence of any hearing loss or hearing complaints earlier than the 2009 VA examination report is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Even if the Board accepts as credible the Veteran assertions that a 1969 General Motors audiology examination revealed hearing loss (no report of which is of record), such would have been 8 years after the Veteran's discharge from service. and in no way lends supports to the Veteran's assertions as to continuity of symptoms of diminished hearing after service.  Notably, the evidence also shows that the Veteran was exposed to post-service noise exposure both in his work environment for General Motors and during recreational activities, such as hunting. 

The Board further points out that the Veteran has offered inconsistent statements with respect to his use of hearing protection while working at General Motors-another fact which tends to diminish the probative value of his assertions as to onset and continuity of symptoms advanced in connection with the current claim.   During his February 2009 VA examination, the Veteran reported that he worked for General Motors for 28 years and that he wore hearing protection later in his career.  However, during  his March 2016 Board hearing, the Veteran contended that he wore hearing protection throughout his entire career at General Motors, or he otherwise would have been "written up."  Here, the Board finds that the Veteran's February 2009 statement that he wore hearing protection later in his career at General Motors seems more truthful than the statements made during his much later   Board hearing, in furtherance of his claim monetary benefits.   See White v. Illinois, 502 U.S. 346, 355-56 (1991) (holding that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  

Furthermore, the Board finds that there is no competent evidence or opinion even suggesting that there exists a medical nexus between the Veteran's in-service noise exposure and the hearing loss first demonstrated many years later.  As noted, the evidence shows that the Veteran had normal hearing on July 1956 and August 1958 entrance examinations, and normal hearing on  November 1956 and March 1961 separation examinations.  Significantly, moreover, in the only opinions to address the etiology of the Veteran's current hearing loss. the February 2009 and July 2015 VA examiners both opined that it was less likely than not that the Veteran's hearing loss was related to his in-service noise exposure.  Each examiner noted that hearing loss was not shown during service.  In addition, the February 2009 examiner offered that if the Veteran's hearing loss began with noise exposure during service, as alleged "once away from [the] loud noises, his hearing would not have gotten worse."  Moreover, in an even more detailed examination report, the July 2015 examiner noted  that there was "no scientific basis for delayed-onset hearing loss due to noise exposure".  As the opinion of the July 2015 examiner, in particular, was based on interview with the Veteran, consideration of the evidence of record-to include  the Veteran's lay assertions as to onset and continuity of symptoms of diminished hearing-and  is supported by stated rationale, the Board accepts such opinion as probative of the medical nexus question.   

Finally, to the extent that the Veteran attempts to assert the existence of a medical relationship between his current hearing loss and his in-service noise exposure, such attempt must fail, as the  he simply is not competent to provide such an opinion.  The medical matter of the etiology of the Veteran's current hearing loss is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In addition to being competent report his own symptoms or other matters within his or her personal knowledge, a lay person may also be competent to opine on certain medical matters, such as those perceived through the senses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)).  Here, however, the specific matter of the etiology of the Veteran's hearing loss is a complex medical matter that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at  1377 n. 4  (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard do not constitute competent evidence on this point, and, thus, have no probative value.

For all the foregoing reasons, the Board concludes claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


